                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                 Plaintiff,            )              Criminal Action
                                       )
      v.                               )              Case No. 20-10058-01-JWB
                                       )
GAGE H. CLAUSEN,                       )
                                       )
                 Defendant.            )
______________________________________ )

                       MOTION TO UNSEAL INDICTMENT

      Comes now the United States, by and through Alan G. Metzger, Assistant United

States Attorney for the District of Kansas, and moves the Court for an order that the

Indictment filed on September 9, 2020, be unsealed.

      WHEREFORE, the United States requests that the Indictment in the above-

captioned case be unsealed.

                                         Respectfully submitted,

                                         STEPHEN R. MCALLISTER
                                         United States Attorney

                                         s/ Alan G. Metzger
                                         ALAN G. METZGER
                                         Assistant U.S. Attorney
                                         1200 Epic Center, 301 N. Main
                                         Wichita, Kansas 67202
                                         Telephone: (316) 269-6481
                                         Fax: (316) 269-6484
                                         K.S.Ct.No. 10143
                                         E-mail: alan.metzger@usdoj.gov
                             CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, I presented the foregoing to the clerk
of the court for filing and uploading to the CM/ECF system.


                                          s/ Alan G. Metzger
                                          ALAN G. METZGER
                                          Assistant U.S. Attorney




                                             2
